       Case 1:18-cv-00061-TFM-MU Document 120 Filed 01/31/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA

JANE BROWN, etc., et al.,                    *
                                             *
        Plaintiffs,                          *
                                             *               CIVIL ACTION NO.:
v.                                           *               1:18-CV-00061-TFM-MU
                                             *
                                             *               Consolidated with: 1:18-cv-102;
                                             *               1:18-cv-140; and 1:18-cv-176.
                                             *
FAIRHOPE YACHT CLUB,                         *
                                             *
        Defendant                            *


             DEFENDANT FAIRHOPE YACHT CLUB’S ASSESSMENT ON ADR
                 PURSUANT TO THE COURT’S SCHEDULING ORDER

        Defendant Fairhope Yacht Club (“FYC”) submits this assessment of the possibility of

resolving this matter through a recognized ADR procedure in compliance with the Court’s

Scheduling Order (doc. 61) as follows:

        1.      The Court’s Scheduling Order requires the parties file a written assessment of the

possibility of resolving the issues in this case through a recognized ADR procedure no later than

the close of discovery, which is February 1, 2019. (doc. 61, ⁋ 13).

        2.      At the time of writing, a final order on FYC’s pending motions to dismiss the

plaintiffs’ claims pursuant to Rule 12(b)(1) has not yet been entered. FYC acknowledges that the

Magistrate’s Report and Recommendation (doc. 115) entered on January 17, 2019 recommends

that the motion be denied and finds that the Court has subject matter jurisdiction. FYC has

submitted objections to the Report for the Court’s further consideration. (doc. 119).

        3.      Additionally, the Court has not yet ruled on FYC’s alternative motion for

summary judgment as to the claims of Amanda Beall (doc. 98).



                                                 1
PD.25294632.1
       Case 1:18-cv-00061-TFM-MU Document 120 Filed 01/31/19 Page 2 of 2



        4.      FYC will be able to more fully evaluate the prospect of success of a recognized

ADR method upon the entry of final orders on these pending dispositive motions. However,

should FYC’s motions be denied, FYC is agreeable to participating in a global Magistrate

supervised settlement conference and believes that the same would be productive towards

resolving the issues in this case before trial, if possible.


                                                   s/ E. Barrett Hails
                                                   ALLEN E. GRAHAM
                                                   E. BARRETT HAILS
                                                   Attorneys for the Fairhope Yacht Club
OF COUNSEL:
PHELPS DUNBAR LLP
101 Dauphin Street, Suite 1000 (36602)
Post Office Box 2727
Mobile, Alabama 36652-2727
251-432-4481
teeto.graham@phelps.com
barrett.hails@phelps.com

                                  CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 31st day of January, 2019, served a copy of the
foregoing on counsel for all parties to this proceeding through the CM/ECF system as follows:

James J. Crongeyer, Jr.                                 H. Lanier Brown II
H. Ruston Comley                                        WATKINS & EAGER, PLLC
WATKINS & EAGER, PLLC                                   Lakeshore Park Plaza
Post Office Box 650                                     2204 Lakeshore Dr., Suite 114
Jackson, Mississippi 39205                              Birmingham, Alabama 35209

Omar L. Nelson
Gibbs Travis PLLC
1400 Meadowbrook Road, Suite 100
Jackson, Mississippi 39211

                                                        /s/ E. Barrett Hails
                                                        E. Barrett Hails




                                                    2
PD.25294632.1
